 
 
II 
110th CONGRESS 1st Session 
S. 804 
IN THE SENATE OF THE UNITED STATES 
 
March 7, 2007 
Mrs. Clinton (for herself, Mrs. Boxer, Ms. Mikulski, Mr. Kerry, Mr. Leahy, and Mr. Lautenberg) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration 
 
A BILL 
To amend the Help America Vote Act of 2002 to improve the administration of elections for Federal office, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Count Every Vote Act of 2007. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Voter verification and auditing 
Sec. 101. Promoting accuracy, integrity, and security through preservation of a voter-verified paper record. 
Sec. 102. Requirement for mandatory manual audits. 
Sec. 103. Specific, delineated requirement of study, testing, and development of best practices. 
Sec. 104. Voter-verification and audit capacity funding. 
Sec. 105. Reports and provision of security consultation services. 
Sec. 106. Improvements to voting systems. 
Sec. 107. Requirements for testing laboratories. 
TITLE II—Provisional ballots 
Sec. 201. Requirements for casting and counting provisional ballots. 
TITLE III—Additional requirements under the Help America Vote Act of 2002 
Subtitle A—Shortening voter wait times 
Sec. 301. Equitable allocation of voting systems, poll workers, and election resources. 
Sec. 302. State plans to prevent unreasonable wait times; remedial plans; emergency ballots. 
Subtitle B—No-excuse absentee voting 
Sec. 311. No-excuse absentee voting. 
Subtitle C—Collection and dissemination of election data 
Sec. 321. Data collection. 
Subtitle D—Ensuring well-run elections 
Sec. 331. Training of poll workers. 
Sec. 332. Impartial administration of elections. 
Sec. 333. Study on encouraging government employees and secondary school students to serve as poll workers. 
Subtitle E—Standards for purging voters 
Sec. 341. Standards for purging voters. 
Subtitle F—Election day registration and early voting 
Sec. 351. Election day registration. 
Sec. 352. Early voting. 
Subtitle G—Newly eligible voters 
Sec. 361. Encouraging the registration of newly eligible voters. 
Sec. 362. Civic education pilot program. 
TITLE IV—Voter registration and identification 
Sec. 401. Voter registration. 
Sec. 402. Establishing voter identification for certain voters who register by mail. 
Sec. 403. Requirement for Federal certification of technological security of voter registration lists. 
Sec. 404. Coordination with state databases. 
TITLE V—Prohibition on certain campaign activities 
Sec. 501. Prohibition on certain campaign activities. 
TITLE VI—Ending deceptive practices 
Sec. 601. Ending deceptive practices. 
TITLE VII—Civic participation by ex-offenders 
Sec. 701. Voting rights of individuals convicted of criminal offenses. 
TITLE VIII—Federal Election Day Act 
Sec. 801. Short title. 
Sec. 802. Federal Election Day as a public holiday. 
TITLE IX—Additional improvements to election procedures 
Sec. 901. Transmission of certificate of ascertainment of electors. 
Sec. 902. Study on feasibility of creating ranking system of State election administration processes. 
TITLE X—Strengthening the Election Assistance Commission 
Sec. 1001. Strengthening the Election Assistance Commission. 
Sec. 1002. Repeal of exemption of Election Assistance Commission from certain government contracting requirements. 
Sec. 1003. Membership of Technical Guidelines Development Committee. 
Sec. 1004. Authorization of appropriations for requirements payments. 
TITLE XI—Effective date 
Sec. 1101. Effective date.  
IVoter verification and auditing 
101.Promoting accuracy, integrity, and security through preservation of a voter-verified paper record 
(a)Voter verification and manual audit capacity 
(1)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(2)) is amended to read as follows: 
 
(2)Voter verification and manual audit capacity 
(A)Voter verification 
(i)The voting system shall produce, or require the use of, an individual voter-verified paper record of the voter’s vote that shall be made available for inspection and verification by the voter, or marked by the voter, before the vote is cast. 
(ii)The voting system shall provide the voter with an opportunity to correct any error made by the system in the voter-verified paper record before the permanent voter-verified paper record is preserved in accordance with subparagraph (B)(i). 
(iii)The voter-verified paper record shall use durable paper of archival quality capable of withstanding multiple counts and recounts without compromising the fundamental integrity of the records, and capable of retaining the information marked, printed, or recorded on them for the full duration of the retention and preservation period called for by title III of the Civil Rights Act of 1960 (42 U.S.C. 1974 et seq.) or under applicable State law, whichever is longer. The paper records shall not be produced through a reel-to- reel design. 
(iv)The voter-verified paper record shall not be preserved in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the votes selected by the voter. 
(B)Manual audit capacityThe permanent voter-verified paper record produced in accordance with subparagraph (A) shall— 
(i)be preserved within the polling place, in the manner, if any, in which all other paper ballots are preserved within that polling place, or, in the manner employed by the jurisdiction for preserving paper ballots in general, for later use in any manual audit; 
(ii)be suitable for a manual audit equivalent to that of any paper ballot voting system; 
(iii)be the official ballot for use in any recount or audit conducted with respect to any Federal election in which the system is used; and 
(iv)in the event of an inconsistency between an electronic vote tally and the vote tally determined by a hand count of the individual voter-verified paper records, be considered the true and correct record of the votes cast, except as provided in subparagraph (C). 
(C)Special rules relating to compromised paper recordsIn the event of an inconsistency between an electronic vote tally and the vote tally determined by a hand count of the individual voter-verified paper records, the paper records shall be presumed to be authoritative in determining the official count for the election, unless it is demonstrated by clear and convincing evidence, that the set of paper ballots associated with a particular machine has been compromised (by damage or mischief or otherwise). . 
(2)Conforming amendmentSection 301(a)(1)(A)(ii) of such Act (42 U.S.C. 15481(a)(1)(A)(ii)) is amended by inserting and before the paper ballot is preserved under paragraph (2) before the semicolon at the end. 
(b)Voter-verification of Results for Individuals With Disabilities and Language Minority VotersSection 301(a) of such Act (42 U.S.C. 15481(a)) is amended by striking paragraphs (3) and (4) and inserting the following: 
 
(3)Accessibility for individuals with disabilities 
(A)In generalThe voting system shall— 
(i)be accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access, participation (including privacy and independence), inspection, and verification as for other voters; 
(ii)satisfy the requirement of clause (i) through the use of at least one voting system equipped for individuals with disabilities at each polling place; and 
(iii)if purchased with funds made available under title II on or after January 1, 2007, meet the voting system standards for disability access (as outlined in this paragraph). 
(B)Verification requirementsAny voting system described in subparagraph (A)(ii) shall produce, or require the use of, in accordance with paragraph (2)(A), an individual voter-verified paper record that— 
(i)is produced using a mechanism that separates the function of vote generation from the function of vote casting; 
(ii)shall be available for visual, enhanced visual, and audio verification by the voter, with language translation available for all forms of inspection and verification in accordance with the requirements of section 203 of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1); and 
(iii)shall not preclude the supplementary use of Braille or tactile ballots for those voters who need them. 
(4)Alternative language accessibilityAny voting system and paper ballot shall provide alternative language accessibility in a manner that provides the same opportunity for access, participation (including privacy and independence) inspection and verification as for other voters, and shall be subject to the requirements of section 203 of the Voting Rights Act of 1965 to the extent such section is applicable to the State or jurisdiction in which such record is produced. . 
(c)Additional Voting System RequirementsSection 301(a) of such Act (42 U.S.C. 15481(a)) is amended by adding at the end the following new paragraphs: 
 
(7)Instruction of election officialsEach State shall ensure that election officials are instructed on the right of any individual who requires assistance to vote by reason of blindness, other disability, or inability to read or write to be given assistance by a person chosen by that individual under section 208 of the Voting Rights Act of 1965. 
(8)Ballot chain of custodyThe appropriate State election official shall develop and implement, according to guidelines established by the Commission, procedures to monitor and document the chain of custody for election ballots, voter-verified paper records, software, hardware and vote storage media before, during, and after an election for Federal office. 
(9)Prohibition of use of undisclosed software in voting systemsNo voting system shall at any time contain or use any software not disclosed to the State during the certification process. The appropriate election official shall disclose to the Commission all system documentation, and (in electronic form) the source code, object code, and executable representation of software and firmware (including ballot programming files) of any voting system, and the Commission shall make that source code, object code, and executable representation available for inspection promptly upon request to any citizen, except that the system documentation, source code, object code and executable representation of unmodified commercial off-the-shelf software shall be disclosed only under confidentiality agreement to persons authorized by the State. 
(10)Prohibition of communication devices or connection to internet 
(A)ProhibitionNo component of any voting device upon which votes are cast or any election management system on which ballots are defined or vote totals are recorded or tabulated shall use, contain, or be accessible by any wireless communication device or be connected to the Internet at any time. 
(B)Election management system describedFor the purposes of this paragraph, the election management system includes the computer server and connected devices within a voting system designed or used to— 
(i)define, develop, or maintain election results databases; 
(ii)perform election definition and configuration functions; 
(iii)prepare and format ballots; 
(iv)record or count votes; 
(v)accumulate, consolidate, and report results; or 
(vi)maintain audit trails. 
(C)Wireless communication devices describedFor purposes of this paragraph, prohibited wireless communication devices include radio-frequency wireless, power line, remote, and wide-area communication devices, but do not include enclosed and shielded communications devices, such as infrared communications devices that cannot be used for remote communication. 
(11)Usability testingNot later than 30 days before an election for Federal office, each State shall undertake testing of its voting systems and ballots to ensure that voters are able to understand the use of the system and ballot and cast their vote accurately, easily, and efficiently. 
(12)Security standards for voting systems used in Federal elections 
(A)In generalNo voting system may be used in an election for Federal office unless the manufacturer of such system and the appropriate election official each meet the applicable requirements described in subparagraph (B). 
(B)Requirements describedThe requirements described in this subparagraph are as follows: 
(i)The appropriate election official shall ensure that all voting machines and related supplies to be used in the election shall remain secured within storage facilities arranged for by the election official, and shall not be removed from such facilities until such time as they are to be delivered to the relevant polling place and secured at the polling place until used in the election. 
(ii)The manufacturer and the election official shall document the chain of custody for the handling of software, hardware, vote storage media and ballots used in connection with voting systems. 
(iii)The manufacturer shall provide the appropriate election official with the material necessary for the official to provide information regarding software and firmware to the Commission pursuant to paragraph (9). 
(iv)After the appropriate election has certified the source code, object code, and executable representation of the voting system software for use in an election, the manufacturer may not— 
(I)alter such codes and representation; 
(II)insert or use in the voting system any software not certified by the State for use in the election; or 
(III)insert or use in the voting system any certified software without providing notice to the appropriate election official. 
(v)The manufacturer shall meet standards established by the Commission to ensure that all voting systems and related supplies to be used in the election are secure. 
(vi)The manufacturer shall meet the requirements of section 319A of the Federal Election Campaign Act and any other standards established by the Commission to prevent the existence or appearance of any conflict of interest with respect to candidates for public office and political parties. 
(vii)At the request of the Commission, the appropriate election official shall submit information to the Commission regarding the State's compliance with this subparagraph.  
(d)Grant Program 
(1)In generalSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.) is amended by adding at the end the following new part: 
 
7Voting system improvement grant program 
297.Voting system improvement grant program 
(a)In generalThe Commission shall make grants to eligible States and localities to carry out activities to improve voting technology and enhance the accessibility of voting systems for individuals with disabilities, for voters who primary language is not English, and for voters with difficulties in literacy, including— 
(1)improving voting system technology or developing new designs and technology for voting systems; and 
(2)improving the accessibility of voting machines for people with disabilities, providing nonvisual access for voters with visual impairments, and providing assistance to voters with limited proficiency in the English language. 
(b)Eligibility 
(1)In generalA State locality is eligible to receive a payment under this section with respect to a fiscal year if it submits to the Commission a notice not later than 3 months before the first day of the fiscal year (in such form as the Commission may require) that contains— 
(A)certifications that the State or locality will use the payment (either directly or as reimbursement) to carry out activities described in subsection (a); and 
(B)such other information and certifications as the Commission may require which are necessary for the administration of the program. 
(2)Compliance of states that require changes to state lawIn the case of a State or locality located in a State that requires the enactment of State legislation to carry out an activity covered by any certification submitted under this subsection, the State or locality shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and the State or locality shall submit an additional certification once such legislation is enacted. 
(c)Reports 
(1)In generalEach recipient of a grant under this section shall submit to the Commission a report describing the activities carried out with the funds provided under the grant. 
(2)DeadlineA recipient shall submit a report required under paragraph (1) not later than 60 days after the end of the fiscal year for which the recipient received the grant which is the subject of the report. 
(d)Authorization of appropriationsThere are authorized to be appropriated for grants under this part $10,000,000 for each of the fiscal years 2008, 2009, 2010, and 2011. . 
(2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 7—Voting System Improvement Grant Program 
Sec. 297. Voting system improvement grant program.  . 
102.Requirement for mandatory manual audits 
(a)Mandatory Manual AuditsTitle III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by adding at the end the following new subtitle: 
 
CMandatory Manual Audits by Chief Auditors 
321.Manual audits by State officials 
(a)In generalThe chief auditor of each State shall administer the random unannounced manual mandatory recounts of the voter-verified paper ballots of each election for Federal office (and, at the option of the State or jurisdiction involved, of elections for State and local office held at the same time as such an election for Federal office). 
(b)Chief auditor 
(1)Designation of chief auditorEach State shall designate a State officer or employee as the chief auditor responsible for coordination of State responsibilities under this section. 
(2)Designation by election assistance commissionIn the event that no single official in the State meets the definition in subsection (1), the Commission shall designate a State official to serve as chief auditor of the State for purposes of this section. 
(3)Independence of chief auditorAn individual does not qualify as the chief auditor of a State for purposes of this section if the individual— 
(A)is designated as the chief election official of the State under section 10 of the National Voter Registration Act of 1993, or is an employee of or reports to such chief election official; 
(B)is serving in any position on any political campaign committee of any candidate for federal office in the election that is subject to the manual audit; or 
(C)serves as the chief executive officer, chief financial officer, chief operating officer, or president of any entity that designs, manufacturers, or sells a voting system used in an election for Federal office. 
322.Number of ballots counted under audit 
(a)In generalExcept as provided in subsection (b), the number of voter-verified paper ballots that will be subject to a hand count administered by the chief auditor under this subtitle with respect to an election shall be determined as follows: 
(1)In the event that the initial vote count under section 324(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is less than 1 percent of the total votes cast in the election, the hand counts of the voter-verified paper ballots shall occur in 10 percent of all precincts (or equivalent locations) in the Congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office). 
(2)In the event that the initial vote count under section 324(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is greater than or equal to 1 percent but less than 2 percent of the total votes cast in the election, the hand counts of the voter-verified paper ballots shall occur in 5 percent of all precincts (or equivalent locations) in the Congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office). 
(3)In the event that the unofficial count as described in section 324(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is equal to or greater than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in 3 percent of all precincts (or equivalent locations) in the Congressional district (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office). 
(b)Use of alternate mechanismNotwithstanding subsection (a), a State may adopt and apply an alternative mechanism to determine the number of voter-verified paper ballots that will be subject to the hand counts required under this subtitle with respect to an election, so long as the National Institute of Standards and Technology determines that the alternative mechanism will be at least as effective in ensuring the accuracy of the election results and as transparent as the procedure under subsection (a). 
323.Selection of precinctsThe selection of the precincts in the State in which the manual audit shall be conducted under this subtitle shall be made by the chief auditor on an entirely random basis using a uniform distribution in which all precincts (or other audited units permitted pursuant to section 322(b)) in a State have an equal chance of being selected, in accordance with such procedures as the chief auditor determines appropriate, except that— 
(1)at least one precinct or audited unit (or equivalent jurisdiction) shall be selected in each county (or equivalent jurisdiction); 
(2)the chief auditor shall publish the procedures prior to the selection of the precincts or audited units; and 
(3)the chief auditor shall conduct and announce the selection of the precincts at a public meeting. 
324.Procedure for conducting audits 
(a)In generalThe chief auditor shall administer the conduct of an audit under this section of the results of an election in accordance with the following procedures: 
(1)As soon as practicable following the closing of the polls, local or county election officials shall complete the initial vote count for every precinct and publicly announce and report to the State the results of each initial vote count. 
(2)Not later than 24 hours after the State announces the final vote count in each precinct in the State, the chief auditor shall determine and then announce the precincts (or other auditable units) in the State in which audits will be conducted. 
(3)As soon as practicable after the announcement of the precincts (or other auditable units) in which an audit shall be conducted, local or county elections staff, or wherever appropriate the chief auditor, shall begin to count by hand the voter-verified ballots produced and preserved under section 301(a)(2)(A) in each precinct (or other auditable unit) in which the audit will be conducted and compare those ballots with the initial count of such votes as announced by the State. 
(4)Local or county officials shall conduct the recount using procedures developed in consultation with the chief auditor and operating under the oversight of the chief auditor. 
(b)Additional audits if cause shownIf the chief auditor finds that any of the hand counts conducted under this section do not match the initial vote count of the results of an election, the chief auditor shall administer hand counts under this section of such additional precincts (or equivalent jurisdictions) as the chief auditor considers appropriate to resolve any concerns about the accuracy of the results. 
(c)Public observation of the auditThe audits conducted under this subtitle shall be conducted in a manner that allows for observation by the public. Each State shall issue uniform and nondiscriminatory standards for granting access to the audit that include reasonable restrictions designed to avoid disruption and crowding of the audit. 
(d)No preclusion of State auditsNothing in this subtitle shall be construed to preclude a State from conducting audits or recounts of the election in addition to those audits required under this subtitle. 
325.Publication of results 
(a)Submission to commissionAs soon as practicable after the completion of an audit conducted under this subtitle, the Chief Auditor of a State shall submit to the Commission a report containing the results of the audit, including a list of any discrepancies between the initial vote count and any subsequent manual counts of the voter-verified paper record by precinct or audited unit, any explanations for such discrepancies, and a tally of all overvotes, undervotes, blank ballots, spoiled ballots, and cancellations recorded on the voter-verified paper record. 
(b)Publication by commissionImmediately after receiving the submission of the results of an audit from the Chief Auditor of a State under subsection (a), the Commission shall announce and publish the information contained in the submission. 
326.Payments to States 
(a)Payments for costs of conducting auditsThe Commission shall make a payment to a State to cover the reasonable costs incurred by the State in carrying out this subtitle with respect to the elections that are the subject of the audits conducted under this subtitle. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Commission for fiscal year 2008 and each succeeding fiscal year such sums as may be necessary for payments under this section. 
327.Effective dateThis subtitle shall apply with respect to regularly scheduled general elections for Federal office beginning with the elections held in November 2008. . 
(b)Availability of EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended by striking the period at the end and inserting the following: , or the requirements of subtitle C of title III.. 
(c)Study of Selection of Precincts for Manual AuditsNot later than 1 year after the date of the enactment of this Act, the Election Assistance Commission shall conduct a study and make recommendations on methods to ensure that the mandatory manual audits conducted under subtitle C of title III of the Help America Vote Act of 2002 (as added by subsection (a)) reflect a representative demographic (including by socioeconomic, age, and ethnicity) in the selection of the precincts or other audited units subject to the audits. 
103.Specific, delineated requirement of study, testing, and development of best practices 
(a)In generalSubtitle C of title II of the Help America Vote Act of 2002 (42 U.S.C. 15381 et seq.) is amended— 
(1)by redesignating section 247 as section 250; and 
(2)by inserting after section 246 the following new sections: 
 
247.Study, testing, and development of best practices to improve voting systems and enhance accessibility and voter-verification mechanisms for voters with disabilities 
(a)Study; Development of Best PracticesThe Director of the National Institute of Standards and Technology shall study, test, and develop best practices to investigate and encourage existing and potential emerging technologies in voting systems and design innovations, and enhance the accessibility of ballot verification mechanisms for individuals with disabilities, for alternative language voters, and for voters with difficulties in literacy, including best practices for the mechanisms themselves and the processes through which the mechanisms are used. 
(b)DeadlineThe Director shall complete the requirements of subsection (a) not later than January 1, 2010. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to carry out subsection (a) $5,000,000, to remain available until expended. 
248.Study, testing, and development of best practices regarding ballot chain of custodyThe Commission shall study, test, and develop best practices for documenting the chain of custody for election ballots. 
249.Study, testing, and development of best practices for design and usability testing of ballots 
(a)Study and Report 
(1)In generalThe National Institute for Standards and Technology shall conduct or contract with one or more parties to conduct studies on the best practices for ballot design, ballot instructions, and the testing of ballots, and shall produce one or more reports examining which practices increase and decrease the likelihood that voter intent is accurately recorded. 
(2)DeadlineThe National Institute for Standards and Technology shall complete and make available to the public the studies and reports described in paragraph (1) not later than February 1, 2008. 
(3)Authorization of appropriationsThere are authorized to be appropriated to the National Institute of Standards and Technology $1,000,000 to carry out this subsection. 
(b)GuidanceNot later than May 1, 2008, the Commission shall adopt voluntary guidance on the best practices for ballot design, instructions, and testing based on the study and report under subsection (a). . 
(b)Clerical AmendmentThe table of contents of such Act is amended— 
(1)by redesignating the item relating to section 247 as relating to section 250; and 
(2)by inserting after the item relating to section 246 the following: 
 
 
Sec. 247. Study, testing, and development of best practices to improve voting systems and enhance accessibility and voter-verification mechanisms for voters with disabilities. 
Sec. 248. Study, testing, and development of best practices regarding ballot chain of custody. 
Sec. 249. Study, testing, and development of best practices for design and usability testing of ballots.  . 
(c)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
104.Voter-verification and audit capacity funding 
(a)In GeneralSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.), as amended by this Act, is amended by adding at the end the following new part: 
 
8Voter-Verification and Audit Capacity Funding 
297A.Voter-verification and audit capacity funding 
(a)Payments to StatesSubject to subsection (b), not later than the date that is 30 days after the date of the enactment of the Count Every Vote Act of 2007, the Commission shall pay to each State an amount to assist the State in paying for the implementation of the voter-verification and audit capacity requirements of paragraphs (2) and (3) of section 301(a), as amended by subsections (a) and (b) of section 101 of the Count Every Vote Act of 2007. 
(b)LimitationThe amount paid to a State under subsection (a) for each voting system purchased by a State may not exceed the average cost of adding a printer with accessibility features to each type of voting system that the State could have purchased to meet the requirements described in such subsection. 
(c)Appropriations 
(1)Payments to StatesThere are authorized and appropriated $500,000,000, without fiscal year limitation, to make payments to States under this section. 
(2)Assistance by CommissionThere are authorized and appropriated $20,000,000 to the Commission, for each of fiscal years 2008 through 2012, in addition to any amounts otherwise appropriated for administrative costs, to assist with the implementation of voter verification systems and improved security measures. . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 8—Voter-Verification and Audit Capacity Funding 
Sec. 297A. Voter-verification and audit capacity funding.  . 
(c)Effective DateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
105.Reports and provision of security consultation services 
(a)In GeneralSubtitle C of title II of the Help America Vote Act of 2002 (42 U.S.C. 15381 et seq.), as amended by this Act, is amended by inserting after section 249 the following new section. 
 
249A.Reports and provision of security consultation services 
(a)Report to congress on security reviewNot later than 6 months after the date of the enactment of the Count Every Vote Act of 2007, the Commission, in consultation with the Director of the National Institute of Standards and Technology, shall submit to Congress a report on a proposed security review and certification process for all voting systems used in elections for Federal office, including a description of the certification process to be implemented under section 231. 
(b)Report to congress on operational and management systemsNot later than 3 months after the date of the enactment of the Count Every Vote Act of 2007, the Commission shall submit to Congress a report on operational and management systems applicable with respect to elections for Federal office, including the security standards for manufacturers described in section 301(a)(12), that should be employed to safeguard the security of voting systems, together with a proposed schedule for the implementation of each such system. 
(c)Provision of security consultation services 
(1)In generalOn and after the date of the enactment of the Count Every Vote Act of 2007, the Commission, in consultation with the Director of the National Institute of Standards and Technology, shall provide security consultation services to States and local jurisdictions with respect to the administration of elections for Federal office. 
(2)AppropriationsTo carry out the purposes of paragraph (1), there are authorized and appropriated $2,000,000 for each of fiscal years 2008 through 2012. . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended by inserting after the item relating to section 249 the following: 
 
 
Sec. 249A. Reports and provision of security consultation services.  . 
106.Improvements to voting systems 
(a)In GeneralSection 301(a)(1)(B) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(1)(B)) is amended by striking , a punch card voting system, or a central count voting system. 
(b)Clarification of Requirements for Punch Card SystemsSection 301(a)(1)(A) of such Act (42 U.S.C. 15481(a)(1)(A)) is amended in the matter preceding clause (i) by striking any lever voting system and inserting any punch card voting system, lever voting system. 
(c)Residual vote benchmarkSection 301(a)(5) of such Act (42 U.S.C. 15481(a)(5)) is amended to read as follows: 
 
(5)Error rates 
(A)Initial ratesWith respect to elections occurring prior to the regularly scheduled general election held in November 2008, the error rate of the voting system in counting ballots (determined by taking into account only those errors which are attributable to the voting system and not attributable to an act of the voter) shall comply with the error rate standards established under section 3.2.1 of the voting systems standards issued by the Federal Election Commission which are in effect on the date of the enactment of this Act. 
(B)Application of Commission standardsWith respect to the regularly scheduled general election for Federal office held in November 2008 and each subsequent election for Federal office, the error rate of the voting system in counting ballots (determined by taking into account only those errors which are attributable to the voting system and not attributable to an act of the voter) shall not exceed the error rate standards established under the voting systems standards issued and maintained by the Commission. 
(C)Residual ballot performance benchmarkIn addition to the error rate standards described in subparagraph (B), the Commission shall issue and maintain a uniform benchmark for the residual ballot error rate that jurisdictions may not exceed. For purposes of the preceding sentence, the residual vote error rate shall be equal to the combination of overvotes, spoiled or uncountable votes, and undervotes cast in the contest at the top of the ballot, but excluding an estimate, based upon the best available research, of intentional undervotes. The Commission shall base the benchmark issued and maintained under this subparagraph on evidence of good practices in representative jurisdictions. 
(D)Historically high intentional undervotes 
(i)FindingCongress finds that there are certain distinct communities in certain geographic areas that have historically high rates of intentional undervoting in elections for Federal office, relative to the rest of the Nation. 
(ii)Treatment of certain distinct communitiesIn establishing the benchmark described in subparagraph (B), the Election Assistance Commission shall— 
(I)study and report to Congress on the occurrences of distinct communities that have significantly higher than average rates of historical intentional undervoting; and 
(II)promulgate for local jurisdictions in which that distinct community has a substantial presence either a separate benchmark or an exclusion from the national benchmark, as appropriate. . 
107.Requirements for testing laboratories 
(a)Requirements for LaboratoriesSection 231 of the Help America Vote Act of 2002 (42 U.S.C. 15371(b)) is amended— 
(1)by redesignating subsections (c) and (d) as subsections (h) and (i); and 
(2)by inserting after subsection (b) the following new subsections: 
 
(c)Escrow fund for payment of laboratories 
(1)Establishment of escrow accountThe Commission shall establish an escrow account (to be known as the Testing Escrow Account) for making payments to accredited laboratories for the costs of the testing carried out in connection with the certification, decertification, and recertification of voting system hardware and software. 
(2)Schedule of feesIn consultation with the accredited laboratories, the Commission shall establish and regularly update a schedule of fees for the testing carried out in connection with the certification, decertification, and recertification of voting system hardware and software, based on the reasonable costs expected to be incurred by the accredited laboratories in carrying out the testing for various types of hardware and software. 
(3)Requests and payments by manufacturersA manufacturer of voting system hardware and software may not have the hardware or software tested by an accredited laboratory under this section unless— 
(A)the manufacturer submits a detailed request for the testing to the Commission; and 
(B)the manufacturer pays to the Commission, for deposit into the Testing Escrow Account, the applicable fee under the schedule established and in effect under paragraph (2). 
(4)Selection of laboratoryUpon receiving a request for testing and the payment from a manufacturer required under paragraph (3)(B), the Commission shall select at random, from all laboratories which are accredited under this section to carry out the specific testing requested by the manufacturer, an accredited laboratory to carry out the testing. The Commission may exclude from the selection process any laboratory that the Commission determines does not have the resources to complete the required testing in a timely manner. 
(5)Payments to laboratoriesUpon receiving a certification from a laboratory selected to carry out testing pursuant to paragraph (4) that the testing is completed, along with a copy of the results of the test as required under subsection (d)(1)(D), the Commission shall make a payment to the laboratory from the Testing Escrow Account in an amount equal to the applicable fee paid by manufacturer under paragraph (3)(B). 
(d)Prohibition of conflict of interest 
(1)In generalA laboratory may not be accredited by the Commission for purposes of this section unless— 
(A)the laboratory certifies that the only compensation it receives for the testing carried out in connection with the certification, decertification, and recertification of the manufacturers voting system hardware and software is the payment made from the Testing Escrow Account established under subsection (c)(1); 
(B)the laboratory meets the standards applicable to the manufacturers of voting systems under section 301(a)(12)(B)(vi), together with such standards as the Commission shall establish (after notice and opportunity for public comment) to prevent the existence or appearance of any conflict of interest in the testing carried out by the laboratory under this section, including standards to ensure that the laboratory does not have a financial interest in the manufacture, sale, and distribution of voting system hardware and software, and is sufficiently independent from other persons with such an interest; 
(C)the laboratory certifies that it will permit an expert designated by the Commission to observe any testing the laboratory carries out under this section; and 
(D)the laboratory, upon completion of any testing carried out under this section, discloses the test protocols, results, and all communication between the laboratory and the manufacturer to the Commission. 
(2)Availability of resultsUpon receipt of information under paragraph (1), the Commission shall make the information available promptly to election officials and the public. 
(e)Testing results; publication 
(1)In generalUpon completion of any testing carried out under this section, a laboratory shall disclose the test protocols and results to the Commission. 
(2)PublicationUpon receipt of the information required under subsection (1), the Commission shall make such information available to election officials and the public. If the Commission revokes, terminates, or suspends the accreditation of a laboratory under this section, the Commission shall promptly notify Congress, the chief State election official of each State, and the public. 
(f)Reports 
(1)In generalEach accredited laboratory shall provide an annual report to the Commission and the National Institute of Standards and Technology that sets out the following: 
(A)The methods and protocols the laboratory used to test, certify, decertify and recertify machines under this section. 
(B)A list of the directors and officers of the firm, and the background and qualifications of those individuals, including whether any individual has ever been convicted of a crime involving election, accounting, or computer security fraud. 
(C)The results of the tests, certifications, decertifications and re-certifications conducted under this section in the preceding year. 
(2)PublicationThe Commission, in consultation with the National Institute of Standards and Technology, shall submit an annual report to the Congress on the laboratory testing and certification process conducted under this section, including a summary of the reports it receives under paragraph (1) of this subsection. . 
(b)Conforming amendmentsSection 231 of such Act (42 U.S.C. 15371) is further amended— 
(1)in subsection (a)(1), by striking testing, certification, and all that follows and inserting the following: testing of voting system hardware and software by accredited laboratories in connection with the certification, decertification, and recertification of the hardware and software for purposes of this Act.; 
(2)in subsection (a)(2), by striking testing, certification, and all that follows and inserting the following: testing of its voting system hardware and software by the laboratories accredited by the Commission under this section in connection with certifying, decertifying, and recertifying the hardware and software.; 
(3)in subsection (b)(1), by striking testing, certification, decertification, and recertification and inserting testing; and 
(4)in subsection (i) (as redesignated above), by striking testing, certification, decertification, and recertification each place it appears and inserting testing. 
(c)Deadline for establishment of standards and escrow accountThe Election Assistance Commission shall establish the standards described in section 231(d)(1)(B) of the Help America Vote Act of 2002 and the Testing Escrow Account described in section 231(c)(1) of such Act by not later than January 1, 2008. 
IIProvisional ballots 
201.Requirements for casting and counting provisional ballots 
(a)Eligibility of Provisional BallotsParagraph (4) of section 302(a) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(4)) is amended by adding at the end the following new sentence: A properly registered voter who casts a provisional ballot in the county (or equivalent jurisdiction) in which the individual is registered to vote shall have the ballot counted as a vote in all races in which the individual is eligible to vote. A provisional ballot cast by an eligible and registered voter shall be counted as a vote without regard to any requirement to present identification to an election official.. 
(b)Provisional Ballot as Application for Voter RegistrationSection 302(a) of such Act is amended by inserting after paragraph (5) the following new paragraph: 
 
(6)If the appropriate State or local election official determines that the individual who cast the provisional ballot is not registered to vote in the election, the provisional ballot shall be treated as an application to register the individual to vote in the next election for Federal office in that State. If the State or local election official determines that the individual is registered to vote in the election, the official shall use the information in the provisional ballot to update the voters registration records. . 
(c)Timely Processing of Ballots 
(1)In generalSection 302(a) of such Act (42 U.S.C. 15482(a)), as amended by subsection (c), is amended by inserting after paragraph (5) the following new paragraph: 
 
(7)The appropriate State election official shall develop, according to guidelines established by the Election Assistance Commission, reasonable procedures to assure the timely processing and counting of provisional ballots, including— 
(A)standards for timely processing and counting to assure that, after the conclusion of the provisional vote count, parties and candidates may have full, timely, and effective recourse to the recount and contest procedures provided by State law; and 
(B)standards for the informed participation of candidates and parties such as are consistent with reasonable procedures to protect the security, confidentiality, and integrity of personal information collected in the course of the processing and counting of provisional ballots. . 
(2)Effective dateSection 302(d) of such Act (42 U.S.C. 15482(d)) is amended— 
(A)by striking Each State and inserting the following: 
 
(1)In generalExcept as provided in paragraph (2), each State; and . 
(B)by adding at the end the following new paragraph: 
 
(2)ProcessingEach State shall be required to develop and publish the guidelines required under subsection (a)(7) not later than the expiration of the 6-month period which begins on the date of the enactment of the Count Every Vote Act of 2007. . 
(d)Publication of Standards for Counting Provisional BallotsSection 302(a) of such Act (42 U.S.C. 15482(a)), as amended by subsections (b) and (c), is amended by inserting after paragraph (7) the following new paragraph: 
 
(8)Not later than 90 days prior to any election for Federal office, each State shall publish uniform standards for counting provisional ballots. . 
IIIAdditional requirements under the Help America Vote Act of 2002 
AShortening voter wait times 
301.Equitable allocation of voting systems, poll workers, and election resources 
(a)Minimum Requirements 
(1)In generalTitle III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by section 102(a), is amended by adding at the end the following new subtitle: 
 
DAdditional requirements 
331.Minimum required voting systems and poll workers 
(a)In GeneralEach State shall provide for the minimum required number of voting systems, poll workers, and other election resources (including all other physical resources) for each voting site on the day of any Federal election and on any days during which such State allows early voting for a Federal election in accordance with the standards determined under section 299. 
(b)Voting SiteFor purposes of this section, the term voting site means a polling location, except that in the case of any polling location which serves more than 1 precinct, such term shall mean a precinct. . 
(2)Conforming amendmentSection 401 of such Act (42 U.S.C. 15511), as amended by section 102(b), is amended by striking subtitle C and inserting subtitles C and D. 
(3)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title III the following: 
 
 
Subtitle D—Additional Requirements 
Sec. 331. Minimum required voting systems and poll workers.  . 
(b)Standards 
(1)In generalTitle II of such Act (42 U.S.C. 15321 et seq.) is amended by adding at the end the following new subtitle: 
 
EGuidance and standards 
299.Standards for the equitable allocation of voting systems, poll workers, and election resources 
(a)In GeneralNot later than January 1, 2008, the Commission shall conduct a study and then issue standards that establish a minimum number of voting systems, poll workers, and other election resources (including all other physical resources) for each voting site on the day of any Federal election and on any days during which early voting is allowed for a Federal election. 
(b)Distribution 
(1)In generalThe standards described in subsection (a) shall provide for a uniform and nondiscriminatory distribution of such systems, workers, and other resources, and, to the extent possible, shall take into account, among other factors, the following: 
(A)The voting age population. 
(B)Voter turnout in past elections. 
(C)The number of voters registered. 
(D)The number of voters who have registered since the most recent Federal election. 
(E)Census data for the population served by such voting site. 
(F)The educational levels and socio-economic factors of the population served by such voting site. 
(G)The needs and numbers of voters with disabilities and voters with limited English proficiency. 
(H)The type of voting systems used. 
(2)No factor dispositiveThe standards shall provide that the distribution of such systems should take into account the totality of all relevant factors, and no single factor shall be dispositive under the standards. 
(3)PurposeTo the extent possible, the standards shall provide for a distribution of voting systems, poll workers, and other election resources with the goals of— 
(A)ensuring a fair and equitable waiting time for all voters in the State; and 
(B)preventing a waiting time of over 1 hour at any voting site. 
(c)Voting SiteFor purposes of this section, the term voting site means a polling location, except that in the case of any polling location which serves more than 1 precinct, such term shall mean a precinct. 
(d)DeviationThe standards described in subsection (a) shall permit States, upon giving reasonable public notice, to deviate from any allocation requirements in the case of unforeseen circumstances such as a natural disaster or terrorist attack. . 
(2)Conforming amendmentSection 202 of such Act (42 U.S.C. 15322) is amended— 
(A)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7); and 
(B)by inserting after paragraph (4) the following new paragraph: 
 
(5)carrying out the duties described under subtitle E; . 
(3)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title II the following: 
 
 
Subtitle E—Guidance and Standards 
Sec. 299. Standards for the equitable allocation of voting systems, poll workers, and election resources.  . 
302.State plans to prevent unreasonable wait times; remedial plans; emergency ballots 
(a)State Plans RequiredTitle III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended— 
(1)by redesignating sections 304 and 305 as sections 305 and 306; and 
(2)by inserting after section 303 the following new section: 
 
304.Allocation of election resources 
(a)State Plans To Prevent Unreasonable Voter Waiting Times 
(1)In generalNot later than 60 days before each election for Federal office, each State shall submit a written plan to the Commission describing the measures it is implementing to ensure, to the greatest extent possible, an equitable waiting time for all voters in the State, and a waiting time of less than 1 hour at any polling place in the election. 
(2)PublicationNot later than 30 days after receiving a State plan under paragraph (1), the Commission shall make the plan available to the public. 
(b)Remedial Plans for States With Excessive Voter Wait Times 
(1)Compliance with State remedial plans 
(A)Remedial plansEach jurisdiction for which the Commission determines that a substantial number of voters waited more than 90 minutes to cast a vote in an election for Federal office, or in which there were substantial violations of the standards established under section 299 with respect to an election for Federal office, shall comply with a State remedial plan established by the Commission to provide for the effective allocation of resources to administer elections held in the State and to reduce the waiting time of voters. 
(B)Coordination with Attorney General and StatesEach remedial plan established by the Commission shall provide for coordination between the Commission, the Attorney General, and the State involved to monitor the compliance of the State with the remedial plan during the period leading up to the election and on the date of the election and to respond to serious delays in the ability of voters to cast their ballots at polling places. 
(2)Jurisdiction definedFor purposes of this subsection, the term jurisdiction has the meaning given the term registrar’s jurisdiction in section 8(j) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(j)). 
(c)Emergency Ballots 
(1)In generalIn the event of a failure of voting equipment or other circumstance at a polling place that causes an unreasonable delay, any individual who is waiting at the polling place to cast a ballot in an election for Federal office at the time of the failure shall be advised immediately of the individuals right to use an emergency paper ballot, and upon request shall be provided with an emergency paper ballot for the election and the supplies necessary to mark the ballot. 
(2)Disposition of ballotAny emergency paper ballot which is cast by an individual under this subsection shall be counted in the same manner as a regular ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot in the absence of the delay, in which case that ballot shall be treated in the same manner as a provisional ballot. . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended— 
(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and 
(2)by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 304. Allocation of election resources.  . 
(c)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
BNo-excuse absentee voting 
311.No-excuse absentee voting 
(a)In GeneralSubtitle D of title III of the Help America Vote Act of 2002, as added by this Act, is amended by adding at the end the following new section: 
 
332.No-excuse absentee voting 
(a)In GeneralEach State and jurisdiction shall permit any person who is otherwise qualified to vote in an election for Federal office to vote in such election in a manner other than in person, and shall not impose any additional conditions or restrictions on absentee voting other than a reasonable deadline for requesting and returning the ballot. 
(b)Submission and Processing 
(1)In generalAny ballot cast under subsection (a) shall be submitted and processed in the manner provided for absentee ballots under State law. 
(2)DeadlineAny ballot cast under subsection (a) shall be counted if postmarked before the close of the polls on Election Day and received by the appropriate State election official on or before the date which is 10 days after the date of the election or the date provided for the receipt of absentee ballots under State law, whichever is later. 
(c)No Effect on Absent Uniformed and Overseas VotersNothing in this section may be construed to permit a State or jurisdiction to revise any deadline applicable with respect to any absentee ballot requested or submitted by an individual under the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1 et seq.). . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 332. No-excuse absentee voting.  . 
CCollection and dissemination of election data 
321.Data collection 
(a)In GeneralSubtitle D of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
333.Public reports on Federal elections 
(a)In GeneralNot later than 6 months after a Federal election, each State and jurisdiction shall publicly report information with respect to such election, including the following: 
(1)The total number of individuals of voting age in the population. 
(2)The total number of individuals registered to vote, and a breakdown of the number based on demographic criteria including age, gender, race and ethnicity. 
(3)The total number of registered voters who voted, and a breakdown of the number based on demographic criteria including age, gender, race and ethnicity. 
(4)The number of absentee and overseas ballots requested, including the numbers of such ballots requested by military personnel and citizens living overseas. 
(5)The number of absentee and overseas ballots cast, including the numbers of such ballots cast by military personnel and citizens living overseas. 
(6)The total number of absentee and overseas ballots counted, including the number of such ballots which were cast by military personnel and citizens living overseas that were counted. 
(7)The total number of absentee and overseas ballots rejected, including the numbers of such ballots which were cast by military personnel and citizens living overseas that were rejected, and the reasons for any such rejections. 
(8)The number of votes cast in early voting at the polls before the day of the election. 
(9)The number of provisional ballots cast. 
(10)The number of provisional ballots counted. 
(11)The number of provisional ballots rejected and the reasons the ballots were rejected. 
(12)The number of voting sites (within the meaning of section 321(b)) in the State or jurisdiction, including how many voting sites were moved since the last election and the reason for the move. 
(13)The number of voting machines in each such voting site on the day of the election and the type and manufacturer of each machine. 
(14)The total number of voting machines available in the State or jurisdiction for distribution to each such voting site. 
(15)The total number of voting machines actually distributed to such voting sites (including voting machines distributed as replacement voting machines on the day of the election), and where they were distributed. 
(16)The total number of voting machines of any type, whether electronic or manual, that malfunctioned on the day of the election and the reason for any malfunction. 
(17)The total number of voting machines that were replaced on the day of the election. 
(18)The amount of money the State or jurisdiction expended on the election, including the amount expended on voting machines, ballots, training materials, and other election resources. 
(b)Report by CommissionThe Commission shall collect the information published under subsection (a) with respect to an election and shall report to Congress not later than 9 months after the date of the election the following: 
(1)The funding and expenditures of each State under the provisions of this Act. 
(2)The voter turnout in the election. 
(3)The number of registered voters and the number of individuals eligible to register who are not registered. 
(4)The number of voters who have registered to vote in a Federal election since the most recent such election. 
(5)The extent to which voter registration information has been shared among government agencies (including any progress on implementing statewide voter registration databases under section 303(a)). 
(6)The number, types and manufacturers of new voting systems purchased by States and jurisdictions. 
(7)The amount of time individuals waited to vote. 
(8)The number of early votes, provisional votes, absentee ballots, and overseas ballots distributed, cast, and counted. 
(9)The amount of training that poll workers received. 
(10)The number of poll workers. 
(11)The number of polling locations and precincts. 
(12)The ratio of the number of voting machines to the number of registered voters. 
(13)Such other information pertaining to electoral participation as the Commission deems appropriate. . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 333. Public reports on Federal elections.   . 
DEnsuring well-run elections 
331.Training of poll workers 
(a)Training 
(1)In generalSubtitle D of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
334.Training of poll workers 
(a)In GeneralEach State and jurisdiction shall require that each person who works in a polling place during an election for Federal office receives adequate training not earlier than 3 months before the election. 
(b)TrainingThe training required under subsection (a) shall, at a minimum, include— 
(1)hands-on training on all voting systems used in the election; 
(2)training on accommodating individuals with disabilities, individuals who are of limited English proficiency, and individuals who are illiterate; 
(3)training on requirements for the identification of voters; 
(4)training on the appropriate use of provisional ballots and the process for casting such ballots; 
(5)training on registering voters on the day of the election; 
(6)training on which individuals have the authority to challenge voter eligibility and the process for any such challenges; 
(7)training on security procedures; and 
(8)the development and distribution to poll workers of statewide and uniform training manuals. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 334. Training of poll workers.  . 
(b)Grant Program 
(1)In generalSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.), as amended by this Act, is amended by adding at the end the following new part: 
 
9Poll worker training grant program 
297B.Poll worker training grant program 
(a)In generalThe Commission shall make grants to States and other jurisdictions to train individuals to serve as poll workers in elections for Federal office. 
(b)Use of funds 
(1)In generalA recipient of a grant under this section shall use the funds provided by the grant to develop training materials and procedures for poll workers and provide poll workers with the necessary training to effectively and fairly administer elections for Federal office. 
(2)Contents of trainingThe training provided to poll workers with the payment made under this section shall include— 
(A)hands-on training on the functioning of the voting systems used in the election; 
(B)training on how to prevent, detect and address problems with voting systems used in the election; 
(C)training on accommodating individuals with disabilities or other specific needs; 
(D)training on requirements for the identification of voters; 
(E)training on the appropriate use of provisional ballots and the process for casting such ballots; and 
(F)training through the development and distribution of educational materials. 
(c)Eligibility 
(1)In generalA State or jurisdiction is eligible to receive a grant under this section with respect to a fiscal year if it submits to the Commission a notice not later than 3 months before the first day of the fiscal year (in such form as the Commission may require) that contains— 
(A)certifications that the State or jurisdiction will use the grant (either directly or as reimbursement) for the uses described in subsection (b); and 
(B)such other information and certifications as the Administrator may require which are necessary for the administration of the program. 
(2)Compliance of states that require changes to State lawIn the case of a State or jurisdiction located in a State that requires the enactment of State legislation to carry out an activity covered by any certification submitted under this subsection, the State or jurisdiction shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State or jurisdiction shall submit an additional certification once such legislation is enacted. 
(d)Reports 
(1)In generalEach recipient of a grant under this section shall submit to the Commissioner a report describing the activities carried out with the funds provided under the grant. 
(2)DeadlineThe recipient of a grant shall submit the report required under paragraph (1) not later than 60 days after the end of the fiscal year for which the entity received the grant which is the subject of the report. 
(e)Authorization of appropriationsThere are authorized to be appropriated for grants under this part $20,000,000 for each of the fiscal years 2008, 2009, 2010, and 2011. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 9—Poll Worker Training Grant Program 
Sec. 297B. Poll worker training grant program.   . 
332.Impartial administration of elections 
(a)In GeneralSubtitle D of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
335.Election administration requirements 
(a)Publication of state election laws 
(1)In generalEach State shall be required to publish all State laws, regulations, procedures, and practices relating to Federal elections on January 1 of each year in which there is a regularly scheduled election for a Federal office (beginning with 2008). 
(2)Maintenance of laws on the internetEach State shall be required to maintain an updated version of all material published under paragraph (1) on an easily accessible public web site on the Internet. 
(b)Notice of changes in state election lawsNot later than 45 days prior to any Federal election, each State shall issue a public notice describing all changes in State law affecting voting in Federal elections and the administration of Federal elections since the most recent prior such election. 
(c)Prohibition on last-minute changes to election lawsNo State or local government shall make any change to election laws or regulations affecting the administration of Federal elections within 45 days of a Federal election, unless— 
(1)ordered to do so by a court of competent jurisdiction, or 
(2)upon giving reasonable public notice, in the case of an unforeseen circumstance such as a natural disaster or a terrorist attack. 
(d)Observers 
(1)StandardsEach State shall issue uniform and nondiscriminatory standards for granting access to nonpartisan election observers to polling places. Such standards shall account for the need to avoid disruption and crowding in polling places, and shall be developed in consultation with civil rights, voting rights, and voting protection organizations, State and local election officials, and other interested members of the community. 
(2)Access to polling placesIn accordance with the standards issued under paragraph (1), each State shall allow reasonable and nondiscriminatory access to any polling place to nonpartisan domestic observers (including voting rights and civil rights organizations) and international observers for purposes of observing a federal election. 
(3)Expulsion from polling placesTo facilitate a fair, efficient, and transparent election process, decisions to expel a poll watcher from a polling place shall be made in a non-discriminatory manner. 
(4)Notice of denial of observation requestEach State shall issue a public notice with respect to any denial of a request by any observer described in paragraph (2) for access to any polling place for purposes of observing a Federal election. Such notice shall be issued not later than 7 days after such denial. 
(5)Right of appealEach State shall provide an expedited opportunity to appeal to an election official a denial of access to, or an expulsion from, a polling place. . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 335. Election administration requirements.   . 
333.Study on encouraging government employees and secondary school students to serve as poll workers 
(a)In GeneralSubtitle C of title II of such Act (42 U.S.C. 15381 et seq.), as amended by this Act, is amended by inserting after section 249A the following new section: 
 
249B.Study on encouraging government employees and secondary school students to serve as poll workers 
(a)StudyThe Commission shall conduct a study on appropriate methods to encourage State and local government employees and secondary school students to serve as poll workers in Federal elections. 
(b)ReportNot later than 6 months after the date of the enactment of the Count Every Vote Act of 2007, the Commission shall transmit to Congress a report on the results of the study conducted under subsection (a). 
(c)Authorization of AppropriationsOf the amount authorized to be appropriated under section 210 for fiscal year 2008, $100,000 shall be used solely to carry out the purposes of this section. . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended by inserting after the item relating to section 249A the following: 
 
 
Sec. 249B. Study on encouraging government employees and secondary school students to serve as poll workers.  . 
EStandards for purging voters 
341.Standards for purging voters 
(a)StandardsSubtitle D of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
336.Removal from voter registration list 
(a)State rulesEach State shall adopt uniform and nondiscriminatory criteria, processes, and procedures for the removal of voters from a voter registration list and the restoration of voters to the list if improperly removed. 
(b)Public noticeNot later than 45 days before any Federal election, each State shall provide public notice of— 
(1)all names which have been removed from the voter registration list of such State under section 303 since the later of the most recent election for Federal office or the day of the most recent previous public notice provided under this section; and 
(2)the criteria, processes, and procedures used to determine which names were removed. 
(c)Notice to individual voters 
(1)In generalNo individual shall be removed from the voter registration list under section 303 unless such individual is first provided with a notice and opportunity to cure that meet the requirements of paragraphs (2) and (3). 
(2)Requirements of noticeThe notice required under paragraph (1) shall be— 
(A)provided to each voter in a uniform and nondiscriminatory manner; 
(B)consistent with the requirements of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.); 
(C)transmitted to the last known address of the voter by certified mail, and include a postage pre-paid response card; 
(D)in a form that provides the voter with clear notice of the reason for removal, the opportunity to cure, and the option to cast a provisional ballot; and 
(E)mailed to each voter not later than 30 days before the State or local election official removes the voter’s name from the registration list. 
(3)Opportunity to cureThe opportunity to cure required under paragraph (1) shall— 
(A)give the voter a reasonable opportunity to file a written request that the appropriate State election official retain the voter on the registration rolls (including through the postage pre-paid response card required under paragraph (2)); 
(B)allow the voter to submit to the appropriate State election official any information or evidence the voter believes demonstrates that the State is in error and the voter should remain on the registration rolls; and 
(C)not later than 14 days after the appropriate State election official receives a request to retain the voter on the registration list, require the official to send the voter a written response that approves or rejects the request and, if the request was rejected, includes an explanation for the rejection. 
(4)Provisional ballotA voter who receives notice that he or she will be removed from the registration list, and who has not received a response approving a request to cure under paragraph (3), shall be permitted to cast a provisional ballot consistent with section 302 of this Act, and if it is determined that the voter should remain on the rolls, such provisional ballot shall be counted as a vote in that election in accordance with State law and the requirements of this Act. 
(d)Preservation of recordsEach State shall retain the registration records of individuals removed from the voter registration rolls for a period of at least 5 years after the date of removal. 
(e)PrivacyNotwithstanding subsection (b), no State or jurisdiction may disclose that a voter was removed from the voter registration list for reason of a felony conviction or an adjudication of incompetency, other than to the voter, unless ordered to do so by a court of competent jurisdiction or otherwise required to do so under State or Federal law. 
(f)Exception for Certain StatesThe requirements of this section shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of the Count Every Vote Act of 2007, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 336. Removal from voter registration list.   . 
FElection day registration and early voting 
351.Election day registration 
(a)Requirement 
(1)In generalSubtitle D of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
337.Election day registration 
(a)RegistrationNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6), each State shall permit any individual on the day of a Federal election— 
(1)to register to vote in such election at the polling place; and 
(2)to cast a vote in such election and have that vote counted in the same manner as a vote cast by an eligible voter who properly registered during the regular registration period. 
(b)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of the Count Every Vote Act of 2007, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 337. Election Day registration.  . 
(b)Election Day Registration Form 
(1)In generalSubtitle E of title II of the Help America Vote Act of 2002, as added by this Act, is amended by adding at the end the following new section: 
 
299A.Election day registration formsThe Commission shall develop an election day registration form for elections for Federal office. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle E of title II the following: 
 
 
Sec. 299A. Election Day registration forms.  . 
(c)Election Day Registration Grant Program 
(1)In generalSubtitle D of title II of such Act (42 U.S.C. 15401 et seq.), as amended by this Act, is amended by adding at the end the following new part: 
 
10Election day registration grant program 
297C.Election day registration grant program 
(a)In generalThe Commission shall make grants to States and other jurisdictions to carry out activities to provide access, and allow real-time updates, to computerized registration lists at polling places in order to facilitate the implementation of same-day election registration and resolve problems with voter lists at the polling place, including— 
(1)providing secure access at polling places to the computerized statewide voter database required under section 303(a); 
(2)creating and implementing secure mechanisms to update those lists at the polling place in order to facilitate same-day registration; 
(3)testing and monitoring the use and implementation of the database at polling places and provide a paper copy of the database at the polling place; and 
(4)training poll workers in how to use and update the database at a polling place. 
(b)Eligibility 
(1)In generalA State or jurisdiction is eligible to receive a payment under the program under this section with respect to a fiscal year if it submits to the Commission a notice not later than 3 months before the first day of the fiscal year (in such form as the Commission may require) that contains— 
(A)certifications that the State or jurisdiction will use the payment (either directly or as reimbursement) to carry out the activities described in subsection (a); and 
(B)such other information and certifications as the Commission may require which are necessary for the administration of the program. 
(2)Compliance of states that require changes to state lawIn the case of a State or a jurisdiction located in a State that requires the enactment of State legislation to carry out an activity covered by any certification submitted under this subsection, the State or jurisdiction shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State or jurisdiction shall submit an additional certification once such legislation is enacted. 
(c)Reports 
(1)In generalEach entity which receives a grant under this part shall submit to the Commission a report describing the activities carried out with the funds provided under the grant. 
(2)DeadlineEach entity shall submit a report required under paragraph (1) not later than 60 days after the end of the fiscal year for which the entity received the grant which is the subject of the report. 
(d)Authorization of appropriationsThere are authorized be appropriated for grants under this part $30,000,000 for each of the fiscal years 2008, 2009, 2010, and 2011. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 10—Election Day Registration Grant Program 
Sec. 297C. Election Day registration grant program.  . 
352.Early voting 
(a)Requirements 
(1)In generalSubtitle D of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
338.Early voting 
(a)In generalDuring the 15-day period (or, at the option of the State, a longer period) which ends on the date of an election for Federal office, each State shall allow individuals to vote in the election in the same manner as voting is allowed on the date of such election. 
(b)Minimum Early Voting RequirementsEach polling place which allows voting prior to the day of a Federal election pursuant to subsection (a) shall— 
(1)allow such voting for no less than 4 hours on each day (other than Sunday); and 
(2)have minimum uniform hours each day for which such voting occurs. 
(c)Application of election day registration to early votingA State shall permit individuals to register to vote at each polling place which allows voting prior to the day of a Federal election pursuant to subsection (a) in the same manner as the State is required to permit individuals to register to vote and vote on the day of the election under section 337. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 338. Early voting.  . 
(b)Standards for Early Voting 
(1)In generalSubtitle E of title II of such Act, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299B.Standards for early voting 
(a)Standards 
(1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. 
(2)Standards for polling placesSuch standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs and the public listing of the date, time, and location of polling places no earlier than 10 days before the date on which such voting begins. 
(3)ConsultationSuch standards shall be developed in consultation with civil rights, voting rights, and voting protection organizations, State and local election officials, and other interested members of the community. 
(b)DeviationThe standards described in subsection (a) shall permit States, upon giving reasonable public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster or a terrorist attack. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle E of title II the following: 
 
 
Sec. 299B. Standards for early voting.  . 
GNewly Eligible Voters 
361.Encouraging the registration of newly eligible voters 
(a)Requirement 
(1)In generalSubtitle D of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
339.Encouraging the registration of newly eligible voters 
(a)Newly eligible voters 
(1)In generalEach State shall mail a voter registration application to each individual who is a citizen of the United States residing in that State on the date the individual reaches 18 years of age, if the State has issued a driver’s license or has another accessible record of the individual’s address and date of birth. 
(2)Exception for certain StatesThe requirement under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of the Count Every Vote Act of 2007, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. 
(b)Public educationEach State, in consultation with the Secretary of Education and the Commission, shall develop and implement procedures to provide opportunities for persons to apply to register to vote at public educational institutions, including but not limited to— 
(1)high school graduation ceremonies; 
(2)orientation at public colleges and universities; and 
(3)colleges, universities, and trade schools participating in Federal student loan programs. 
(c)Naturalization proceedingsThe Secretary of Homeland Security, in consultation with the Commission, shall develop and implement procedures to provide opportunities for persons to apply to register to vote at, or otherwise in connection with, naturalization proceedings. 
(d)Changes of address formsThe United States Postal Service shall include the National mail voter registration application form developed pursuant to section 9 of the National Voter Registration Act of 1993 along with the materials made available to citizens who change their address. The Postal Service shall also make such form available on its change of address web site. 
(e)Limitation on use of informationNo information relating to the failure of an individual to sign a voter registration application may be used for any purpose other than voter registration. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 339. Encouraging the registration of newly eligible voters.  . 
362.Civic education pilot program 
(a)ProgramSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.), as amended by this Act, is amended by adding at the end the following new part: 
 
11Civic education pilot program 
297D.Civic education pilot program 
(a)In generalThe Commission shall make grants to carry out pilot programs under which States will teach high school students the mechanics and importance of participation in the democratic process. 
(b)MaterialsThe Commission shall develop educational materials to assist States in meeting the purposes of this pilot program. 
(c)CurriculumA State receiving funds under a pilot program under this section shall use the funds to encourage leadership, community development, and participation in the political process, including through— 
(1)the provision of cross-disciplinary instruction in government, history, law and democracy, including the importance of voting and registering to vote; 
(2)the incorporation of a discussion of current issues and events into the classroom; 
(3)the development and implementation of programs that provide students with the opportunity to apply what they learn through performing community service that is linked to classroom discussion; 
(4)the development and implementation of programs that allow students to meet and discuss current events and legislation with community and political leaders; or 
(5)the development of simulations of democratic processes and procedures and the encouragement of student participation in those simulations. 
(d)Requirements for grant recipientsIn making grants under this section, the Commission shall ensure that the funds provided are spent for projects and activities which are carried out without partisan bias and without promoting any particular point of view regarding any issue, and that each recipient is governed in a balanced manner without any partisan bias. A grant recipient who is determined to have violated this subsection shall be disqualified from receiving any additional grants under this part. 
(e)Reports 
(1)In generalEach State which receives a grant under this part shall submit to the Commission a report describing the activities carried out with the funds provided under the grant. 
(2)DeadlineAn State shall submit a report required under paragraph (1) not later than 60 days after the end of the fiscal year for which the entity received the grant which is the subject of the report. 
(f)Authorization of appropriationsThere are authorized to be appropriated for grants under this part $5,000,000 for each of the fiscal years 2008, 2009, 2010, and 2011. . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 11—Civic Education Pilot Program 
Sec. 297D. Civic education pilot program.  . 
IVVoter registration and identification 
401.Voter registration 
(a)Contents of Registration Applications 
(1)Mail-In ApplicationParagraph (4) of section 303(b) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(4)) is amended by adding at the end the following new subparagraph: 
 
(C)ExceptionOn and after the date of the enactment of the Count Every Vote Act of 2007— 
(i)in lieu of the questions and statements required under subparagraph (A), such mail voter registration form shall include on the form an affidavit to be signed by the registrant attesting both to citizenship and age; and 
(ii)subparagraph (B) shall not apply. . 
(2)Application Identifying Numbers 
(A)Registration ApplicationSubparagraph (A) of section 303(a)(5) of such Act (42 U.S.C. 15483(a)(5)) is amended— 
(i)by redesignating clause (iii) as clause (iv); and 
(ii)by inserting after clause (ii) the following new clause: 
 
(iii)Identifying numbers in registration applicationsAn application for voter registration shall— 
(I)provide a space for applicants to state if they lack a driver's license or Social Security number, and 
(II)state explicitly that the applicant may enter any personal identification document number issued by a State motor vehicle authority in the space provided for a driver's license number. . 
(B)ClarificationSection 303(a)(5)(A) of such Act (42 U.S.C. 15483(a)(5)(A)) is amended— 
(i)in clause (i)(I), by striking driver’s license, the applicant’s driver’s license number and inserting motor vehicle driver's license (as defined in section 3(3) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–1(3))), the applicant’s motor vehicle driver’s license number; and 
(ii)in clause (ii), by striking driver’s license and inserting motor vehicle driver’s license (as defined in section 3(3) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–1(3))). 
(3)TestingSection 303 of such Act (42 U.S.C. 15483) is amended— 
(A)by redesignating subsection (d) as subsection (e); and 
(B)by inserting after subsection (c) the following new subsection: 
 
(d)TestingNot later than 6 months after the date of the enactment of the Count Every Vote Act of 2007, the Commission shall— 
(1)issue voluntary guidance for usability testing of registration forms; and 
(2)conduct usability testing of all national or Federal registration forms, and make the results available upon request to the public. . 
(b)Clarification of Standards for Determining Matching of Information Provided With Applications 
(1)State requirements for determination of validity of numbers providedSection 303(a)(5)(A)(iii) of such Act (42 U.S.C. 15483(a)(5)(A)(iii)) is amended by striking the period at the end and inserting the following: , except that the information provided by an individual shall be sufficient to meet the requirements of this subparagraph if, based on the information provided, the State is able to determine the individual’s motor vehicle driver’s number or other personal identification document number or the last four digits of the individual’s Social Security number, or is able to locate one of those numbers in another State record.. 
(2)Standards for determination of match of Social Security numbers 
(A)Requirements for StatesSection 303(a)(5)(B) of such Act (42 U.S.C. 15483(a)(5)(B)) is amended by adding at the end the following new clause: 
 
(iii)Matching standardsInformation provided by an applicant for voter registration shall be deemed to be validly matched with information maintained by the Commissioner of Social Security shall be deemed validly matched for purposes of this subparagraph if it may be reasonably concluded that the applicant is substantially likely to be the same individual as an individual reflected in the database of the Social Security Administration. . 
(B)Procedures of Commissioner of Social SecuritySection 205(r)(8) of the Social Security Act (42 U.S.C. 405(r)(8)), as added by section 303(a)(5)(C) of the Help America Vote Act of 2002, is amended by adding at the end the following new subparagraph: 
 
(G)The Commissioner shall develop procedures consistent with the matching standard established under section 303(a)(5)(B)(iii) of the Help America Vote Act of 2002 to improve the accuracy of the matching process under the agreements under this paragraph, including procedures to account for typographical errors and common variations in recording data. Such procedures shall be uniform, nondiscriminatory, and open to public scrutiny. . 
(c)Processing of Registration Applications 
(1)Processing requirementsSubtitle D of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
340.Processing of registration applications 
(a)In generalNotwithstanding any other provision of law, each State and jurisdiction shall accept and process a voter registration application for an election for Federal office unless there is a material omission or information that specifically affects the eligibility of the voter. 
(b)Presumption To registerThere shall be a presumption that persons who submit voter registration applications should be registered. 
(c)Presumption To cure material omissionEach State and jurisdiction shall— 
(1)provide a process to permit voters an opportunity to cure any material omission on the voter registration application within a reasonable period of time before the election; and 
(2)accept any application which is so cured as having been filed on the date on which such application is originally received. 
(d)Standards for Material Omission From Registration Forms 
(1)In generalFor purposes of this section, a material omission or information that specifically affects the eligibility of the voter consists of— 
(A)the omission of information necessary to establish the eligibility of the applicant to vote; or 
(B)the inclusion of information that establishes the applicant’s ineligibility to vote. 
(2)Certain information not a material omissionFor purposes of this section, the following shall not constitute a material omission or information that specifically affects the eligibility of the voter: 
(A)The failure to provide a Social Security number or driver’s license number. 
(B)The failure to provide information concerning citizenship or age in a manner other than the attestation required under section 9(b)(2) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–7). 
(C)The mere fact of a mismatch between the information provided by the voter and the information in a State government database, absent cause to believe that the mismatch is evidence of ineligibility. 
(e)State RulesEach State shall adopt uniform and nondiscriminatory standards regarding the eligibility of citizens to vote in elections in the State, and describing the procedures and circumstances under which a voter registration form may be rejected, consistent with the requirements of this Act and the National Voter Registration Act of 1993. 
(f)Exception for Certain StatesThe requirements of this section shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of the Count Every Vote Act of 2007, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 340. Processing of registration applications.  . 
(d)Study on Uses of the Internet in Federal Elections 
(1)In generalSubtitle C of title II of such Act (42 U.S.C. 15381 et seq.), as amended by this Act, is amended by inserting after section 249B the following new section: 
 
249C.Study on internet registration and other uses of the Internet in Federal elections 
(a)StudyThe Commission shall conduct a study on— 
(1)the feasibility of voter registration through the Internet for Federal elections; and 
(2)other uses of the Internet in Federal elections, including— 
(A)the use of the Internet to publicize information related to Federal elections; 
(B)the use of the Internet to provide public access portals through which voters can confirm, correct and update voter registration records; and 
(C)the use of the Internet to vote in Federal elections. 
(b)ReportNot later than 6 months after the date of the enactment of the Count Every Vote Act of 2007, the Commission shall transmit to Congress a report on the results of the study conducted under subsection (a). . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by inserting after the item relating to section 249B the following: 
 
 
Sec. 249C. Study on Internet registration and other uses of the Internet in Federal elections.  . 
(3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act. 
402.Establishing voter identification for certain voters who register by mail 
(a)In General 
(1)Individuals voting in personSection 303(b)(2)(A)(i) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(2)(A)(i)) is amended— 
(A)by striking or at the end of subclause (I); and 
(B)by adding at the end the following new subclause: 
 
(III)executes a written affidavit attesting to such individual’s identity; or . 
(2)Individuals voting by mailSection 303(b)(2)(A)(ii) of such Act (42 U.S.C. 15483(b)(2)(A)(ii)) is amended— 
(A)by striking or at the end of subclause (I); 
(B)by striking the period at the end of subclause (II) and inserting ; or; and 
(C)by adding at the end the following new subclause: 
 
(III)a written affidavit executed by such individual attesting to the individual’s identity. . 
(b)Standards for Verifying Voter Information 
(1)In generalSubtitle E of title II of such Act, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299C.Voter identificationThe Commission shall develop standards for verifying the identification information required under section 303(a)(5) in connection with the registration of an individual to vote in a Federal election. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle E of title II the following: 
 
 
Sec. 299C. Voter identification.  . 
403.Requirement for Federal certification of technological security of voter registration lists 
(a)In generalSection 303(a)(3) of the Help America Vote Act of 2002 (42 U.S.C. 15483(a)(3)) is amended by striking measures to prevent the and inserting measures, as certified by the Commission, to prevent. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
404.Coordination with State databasesSection 303(a)(1)(A)(iv) of the Help America Vote Act of 2002 (42 U.S.C. 15483(a)(1)(A)(iv)) is amended by striking the period at the end and inserting the following: including the databases of social services agencies, in order to confirm and correct information in voter registration records and ensure the accurate and timely processing of applications to register to vote.. 
VProhibition on certain campaign activities 
501.Prohibition on certain campaign activities 
(a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by inserting after section 319 the following new section: 
 
319A.Campaign activities by election officials and voting system manufacturers
(a)Prohibition 
(1)Chief State election officialsIt shall be unlawful for any chief State election official to take part in prohibited political activities with respect to any election for Federal office over which such official has managerial authority. 
(2)Voting system manufacturersIt shall be unlawful for any person who owns or serves as the chief executive officer, chief financial officer, chief operating officer, or president of any entity that designs or manufacturers a voting system to take part in prohibited political activities with respect to any election for a Federal office for which a voting system produced by such manufacturer is used. 
(b)DefinitionsFor purposes of this section: 
(1)Chief State election officialThe term chief State election official means the individual designated as such under section 10 of the National Voter Registration Act of 1993. 
(2)Prohibited political activitiesThe term prohibited political activities means actively campaigning to support or oppose a candidate or slate of candidates for Federal office, making public speeches in support of such a candidate, soliciting and collecting contributions on behalf of such a candidate, distributing campaign materials with respect to such a candidate, organizing campaign events with respect to such a candidate, and serving in any position on any political campaign committee of such a candidate. 
(c)OwnershipFor purposes of subsection (a)(2), a person shall be considered to own an entity if such person controls at least 20 percent, by vote or value, of the entity. . 
(b)Effective DateThe amendments made by this section shall take effect upon the expiration of the 90-day period which begins on the date of the enactment of this Act. 
VIEnding deceptive practices 
601.Ending deceptive practices 
(a)In general 
(1)Subsection (b) of section 2004 of the Revised Statutes (42 U.S.C. 1971(b)) is amended— 
(A)by striking No person and inserting the following: 
 
(1)In generalNo person ; and 
(B)by inserting at the end the following new paragraph: 
 
(3)Deceptive actsNo person, whether acting under color of law or otherwise, shall knowingly deceive any other person regarding the time, place, or manner of conducting a general, primary, run-off, or special election for the office of President, Vice President, presidential elector, Member of the Senate, or Member of the House of Representatives, Delegates, or Commissioners from the Territories or possessions; nor shall any person knowingly deceive any person regarding the qualifications or restrictions of voter eligibility for any general, primary, run-off, or special election for the office of President, Vice President, presidential elector, Member of the Senate, or Member of the House of Representatives, Delegates, or Commissioners from the Territories or possessions. . 
(2)The heading of section 2004(b) of the Revised Statutes is amended by striking or coercion and inserting coercion, or deceptive acts. 
(b)Criminal PenaltySection 594 of title 18, United States Code, is amended— 
(1)by striking Whoever and inserting the following: 
 
(a)IntimidationWhoever ; and 
(2)by inserting at the end the following: 
 
(b)Deceptive actsWhoever knowingly deceives any person regarding— 
(1)the time, place, or manner of conducting a general, primary, run-off, or special election for the office of President, Vice President, presidential elector, Member of the Senate, or Member of the House of Representatives, Delegates, or Commissioners from the Territories or possessions; or 
(2)the qualifications or restrictions of voter eligibility for any general, primary, run-off or special election for the office of President, Vice President, presidential elector, Member of the Senate, or Member of the House of Representatives, Delegates, or Commissioners from the Territories or possessions shall be fined under this title, imprisoned not more than five years, or both. . 
(c)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
VIICivic participation by ex-offenders 
701.Voting rights of individuals convicted of criminal offenses 
(a)Short TitleThis title may be cited as the Civic Participation Act of 2007. 
(b)Findings and purpose 
(1)FindingsCongress makes the following findings: 
(A)The right to vote is the most basic constitutive act of citizenship and regaining the right to vote reintegrates offenders into free society. The right to vote may not be abridged or denied by the United States or by any State on account of race, color, gender, or previous condition of servitude. Basic constitutional principles of fairness and equal protection require an equal opportunity for United States citizens to vote in Federal elections. 
(B)Congress has ultimate supervisory power over Federal elections, an authority that has repeatedly been upheld by the Supreme Court. 
(C)Although State laws determine the qualifications for voting in Federal elections, Congress must ensure that those laws are in accordance with the Constitution. Currently, those laws vary throughout the Nation, resulting in discrepancies regarding which citizens may vote in Federal elections. 
(D)An estimated 5,400,000 individuals in the United States, or 1 in 40 adults, currently cannot vote as a result of a felony conviction. Women represent about 650,000 and military veterans represent about 500,000 of those 5,300,000. 
(E)State disenfranchisement laws disproportionately impact ethnic minorities. 
(F)12 States disenfranchise some or all ex-offenders who have fully served their sentences, regardless of the nature or seriousness of the offense. 
(G)In those States that disenfranchise ex-offenders who have fully served their sentences, the right to vote can be regained in theory, but in practice this possibility is often illusory. 
(H)In 8 States, a pardon or order from the Governor is required for an ex-offender to regain the right to vote. In two States, ex-offenders must obtain action by the parole or pardon board to regain that right. 
(I)Offenders convicted of a Federal offense often have additional barriers to regaining voting rights. Many States do not offer a restoration procedure for Federal offenders who have completed supervision. The only method available to such persons is a Presidential pardon. 
(J)State procedures that require individuals to apply to have their voting rights restored are often unfair and inefficient. Long backlogs often cause delays of months or years before individual applications are processed. Few persons who seek to have their right to vote restored have the financial and political resources needed to succeed. 
(K)Thirteen percent of the African-American adult male population, or 1,400,000 African-American men, are disenfranchised. Given current rates of incarceration, 3 in 10 African-American men in the next generation will be disenfranchised at some point during their lifetimes. Hispanic citizens are also disproportionately disenfranchised, since those citizens are disproportionately represented in the criminal justice system. 
(L)The discrepancies described in this paragraph should be addressed by Congress, in the name of fundamental fairness and equal protection. 
(2)PurposeThe purpose of this title is to restore fairness in the Federal election process by ensuring that ex-offenders who have fully served their sentences are not denied the right to vote. 
(c)DefinitionsIn this title: 
(1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility). 
(2)ElectionThe term election means— 
(A)a general, special, primary, or runoff election; 
(B)a convention or caucus of a political party held to nominate a candidate; 
(C)a primary election held for the selection of delegates to a national nominating convention of a political party; or 
(D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President. 
(3)Federal officeThe term Federal office means the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, Congress. 
(4)ParoleThe term parole means parole (including mandatory parole), or conditional or supervised release (including mandatory supervised release), imposed by a Federal, State, or local court. 
(5)ProbationThe term probation means probation imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning— 
(A)the individual’s freedom of movement; 
(B)the payment of damages by the individual; 
(C)periodic reporting by the individual to an officer of the court; or 
(D)supervision of the individual by an officer of the court. 
(d)Rights of CitizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless, at the time of the election, such individual— 
(1)is serving a felony sentence in a correctional institution or facility; or 
(2)is on parole or probation for a felony offense. 
(e)Enforcement 
(1)Attorney generalThe Attorney General may bring a civil action in a court of competent jurisdiction to obtain such declaratory or injunctive relief as is necessary to remedy a violation of this section. 
(2)Private right of action 
(A)NoticeA person who is aggrieved by a violation of this section may provide written notice of the violation to the chief election official of the State involved. 
(B)ActionExcept as provided in subparagraph (C), if the violation is not corrected within 90 days after receipt of a notice provided under subparagraph (A), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may bring a civil action in such a court to obtain declaratory or injunctive relief with respect to the violation. 
(C)Action for violation shortly before a federal electionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person shall not be required to provide notice to the chief election official of the State under subparagraph (A) before bringing a civil action in such a court to obtain declaratory or injunctive relief with respect to the violation. 
(f)Relation to other laws 
(1)No prohibition on less restrictive lawsNothing in this section shall be construed to prohibit a State from enacting any State law that affords the right to vote in any election for Federal office on terms less restrictive than those terms established by this section. 
(2)No limitation on other lawsThe rights and remedies established by this section shall be in addition to all other rights and remedies provided by law, and shall not supersede, restrict, or limit the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.). 
(g)Notification of restoration of voting rights 
(1)In generalSubtitle D of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
341.Notification of restoration of voting rights 
(a)Notification 
(1)In generalOn the date determined under subsection (b), each State shall notify in writing any qualified ex-offender who resides in the State that such qualified ex-offender has the right to vote in an election for Federal office pursuant to the Civic Participation Act of 2007 and may register to vote in any such election. 
(2)Qualified ex-offenderFor the purpose of this section, the term qualified ex-offender means any individual who resides in the State who has been convicted of a criminal offense and is not serving a felony sentence in a correctional institution or facility and who is not on parole or probation for a felony offense. 
(b)Date of notificationThe notification required under subsection (a) shall be given on the later of the date on which such individual is released from a correctional institution or facility for serving a felony sentence or the date on which such individual is released from parole for a felony offense. 
(c)DefinitionsAny term which is used in this section that is also used in the Civic Participation Act of 2007 shall have the meaning given to such term in that Act. 
(d)Effective dateEach State shall be required to comply with the requirements of this section on and after the date of the enactment of the Civic Participation Act of 2007. . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 341. Notification of restoration of voting rights.  . 
(h)Effective Date 
(1)In generalThis section shall apply to citizens of the United States voting in any election for Federal office after the date of the enactment of this Act. 
(2)AmendmentsThe amendment made by subsection (g) shall take effect on the date of the enactment of this Act. 
VIIIFederal Election Day Act 
801.Short titleThis title may be cited as the Federal Election Day Act of 2007. 
802.Federal Election Day as a public holiday 
(a)Election day as a Federal holidaySection 6103(a) of title 5, United States Code, is amended by inserting after the matter relating to Columbus Day, the following undesignated paragraph: 
Federal Election Day, the Tuesday next after the first Monday in November in each even numbered year.. 
(b)Conforming amendmentSection 241(b) of the Help America Vote Act of 2002 (42 U.S.C. 15381(b)) is amended by striking paragraph (10) and by redesignating paragraphs (11) through (19) as paragraphs (10) through (18), respectively. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
IXAdditional improvements to election procedures 
901.Transmission of certificate of ascertainment of electors 
(a)In GeneralSection 6 of title 3, United States Code, is amended— 
(1)by inserting and before the date that is 6 days before the date on which the electors are to meet under section 7, after under and in pursuance of the laws of such State providing for such ascertainment,; and 
(2)by striking by registered mail and inserting by overnight courier. 
(b)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
902.Study on feasibility of creating ranking system of State election administration processes 
(a)StudySubtitle C of title II of the Help America Vote Act of 2002 (42 U.S.C. 15381 et seq.), as amended by this Act, is amended by inserting after section 249C the following new section: 
 
249D.Study on feasibility of creating ranking system of State election administration processes 
(a)Study 
(1)In generalThe Commission shall conduct and make publicly available a comprehensive study of the costs and benefits of developing a Democracy Index (Index) of State election administration processes. 
(2)Study through appropriate entityNot later than 60 days after the date of the enactment of the Count Every Vote Act of 2007, the Commission shall seek to enter into agreement with the National Academy of Sciences, the National Science Foundation, the AEI–Brookings Election Reform Project, or other appropriate nongovernmental entity to carry out the study required in subsection (a). 
(3)Issues consideredThe study shall— 
(A)identify the appropriate scope and methodology, if any, to be used in organizing and administering the Index; 
(B)recommend an appropriate methodology for gathering and standardizing information related to the quality of each State’s election administration processes; and 
(C)recommend an appropriate methodology for ranking the quality of State election administration processes. 
(b)DefinitionFor purposes of this section, election administration processes includes the registration of eligible voters, the casting of ballots, and the counting of ballots. 
(c)Report and RecommendationsNot later than 12 months after the date of the enactment of the Count Every Vote Act of 2007, the Commission shall submit to the President and Congress a report on the study conducted under subsection (a), together with recommendations for administrative and legislative action as the Commission deems appropriate. The report shall be made publicly available in paper copy and electronically. . 
(b)Clerical AmendmentThe table of contents of such Act, as amended by this Act, is amended by inserting after the item relating to section 249C the following: 
 
 
Sec. 249D. Study on feasibility of creating ranking system of State election administration processes.  . 
XStrengthening the Election Assistance Commission 
1001.Strengthening the Election Assistance Commission 
(a)Authorization of AppropriationsSection 210 of the Help America Vote Act of 2002 (42 U.S.C. 15330) is amended by striking for each of fiscal years 2003 through 2005 such sums as may be necessary (but not to exceed $10,000,000 for each such year) and inserting $15,000,000 for fiscal year 2008, $10,000,000 for fiscal year 2009, $10,000,000 for fiscal year 2010, and such sums as may be necessary for each succeeding fiscal year. 
(b)Budget requests 
(1)In generalPart 1 of subtitle A of title II of such Act (42 U.S.C. 15321 et seq.) is amended by inserting after section 209 the following new section: 
 
209A.Submission of budget requestsWhenever the Commission submits any budget estimate or request to the President or the Office of Management and Budget, it shall concurrently transmit a copy of such estimate or request to the Congress and to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate. . 
(2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 209 the following: 
 
 
Sec. 209A. Submission of budget requests.  . 
(c)Exemption From Paperwork Reduction ActParagraph (1) of section 3502 of title 44, United States Code, is amended— 
(1)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E); and 
(2)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)the Election Assistance Commission; . 
(d)NIST Authority 
(1)In generalSubtitle E of title II of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299D.Technical supportAt the request of the Commission, the Director of the National Institute of Standards and Technology shall provide the Commission with technical support necessary for the Commission to carry out its duties under this title . 
(2)Clerical amendmentThe table of contents of such Act, as amended by this Act, is amended by adding at the end of the items relating to subtitle E of title II the following: 
 
 
Sec. 299D. Technical support.  . 
(e)Removal of Full-Time Employee CapNotwithstanding any other provision of law, there shall be no cap on the number of full-time equivalent personnel who may be employed at the Election Assistance Commission. 
(f)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
1002.Repeal of exemption of Election Assistance Commission from certain government contracting requirements 
(a)In GeneralSection 205 of the Help America Vote Act of 2002 (42 U.S.C. 15325) is amended by striking subsection (e). 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the Election Assistance Commission on or after the date of enactment of this Act. 
1003.Membership of Technical Guidelines Development Committee 
(a)In GeneralSection 221(c)(1) of the Help America Vote Act of 2002 (42 U.S.C. 15361(c)(1)) is amended— 
(1)by redesignating subparagraph (E) as subparagraph (F); and 
(2)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)An individual with expertise in providing assistive technology to individuals with a wide range of disabilities. . 
(b)Effective DateThe amendments made by this section shall take effect on the date of enactment of this Act. 
1004.Authorization of appropriations for requirements paymentsSubsection (a) of section 257 of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by adding at the end the following new paragraphs: 
 
(4)For fiscal year 2008, $3,000,000,000. 
(5)For each fiscal year after 2008, such sums as are necessary. . 
XIEffective date 
1101.Effective dateExcept as otherwise provided, this Act and the amendments made by this Act shall apply with respect to the regularly scheduled general election for Federal office held in November 2008 and each succeeding election for Federal office. 
 
